Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claims filed on 6/11/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0164841 filed in Korea on 12-11-2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/11/2020was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-3, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yiteng Huang et al  (US 2020/0027472) in view of Chebiyyam et al (US 2018/0308505) further in view of Miyasaka Shuji (wo 2014/103099 A1). 
8.	 Regarding independent claim 1, Huang et al, herein after Huang (US2020/0027472) teaches a speaker recognition method (Huang abstract and para0048 teaches a method technique for speech recognition) comprising:
receiving a first voice signal of a speaker (Huang para0045 where the sensors generates the first audio/voice signal);
generating a second voice signal by enhancing the first voice signal through 
speech enhancement (Huang para0045 where the audio sensor generates the second audio signal representative of the input which is a first audio signal using certain characteristic which is an enhancement ); 

the second voice signal (Chebiyyam abstract and para0016 where the first and second audio signal using multi channel encoder generates the voice signal); and
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Huang et al with concept of using non-harmonic speech detection of Chebiyyam et al. The motivation for doing so would be to have predictably and advantageously provided multi-channel voice signal from the received input voice signal. Therefore, it would have been obvious to combine Huang et al with Chebiyyam et al. to obtain the invention as specified in claim 1.
But Huang modified by Chebiyyam et al further fails to teach recognizing the speaker based on the multi-channel voice signal.
However, Miyasaka Shuji et al, Herein after Shuji (WO2014/103099A1) teaches recognizing the speaker based on the multi-channel voice signal (Shuji page3 para07 where the method the speaker in the multi-channel recognize the voice of the speaker accurately).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Huang et al with concept of using non-harmonic speech detection of Chebiyyam et al and further combined with device with voice recognition function of Shuji et al. The 
9.	Regarding claim 2. Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 1, wherein generating the second voice signal comprises one or both of: 
	enhancing the first voice signal by removing a noise signal estimated from the first voice signal (Huang para0047 fig10 where the multi-channel noise reduction is done from the first voice signal); and 
	enhancing the first voice signal by increasing energy corresponding to a voice of the speaker detected from the first voice signal.
10. 	Regarding claim 3, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 2, wherein enhancing the first voice signal by removing the noise signal comprises at least one of:
removing the noise signal by performing stationary noise suppression through minimum pooling on the first voice signal; removing the noise signal through channel normalization on the first voice signal; and removing the noise signal through sound source separation on the first voice signal (Huang para0047 where the enhancing of the audio signal is done by performing residual noise and or echo suppression on one or more of the output signal from the input voice signal).
Chebiyyam para0049 where the first and second audio signal has the same sound source with the same dimension from the user utterance).  
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Huang et al with concept of using non-harmonic speech detection of Chebiyyam et al. The motivation for doing so would be to have predictably and advantageously provided multi-channel voice signal from the received input voice signal with same dimension using the same sensor. Therefore, it would have been obvious to combine Huang et al with Chebiyyam et al. to obtain the invention as specified in claim 10.
12. 	Regarding claim 11, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 1, further comprising: determining whether to use multiple channels, wherein generating the second voice signal comprises: generating the second voice signal based on a first determination of whether to use the multiple channels (Chebiyyam para0049 where the user closer to one microphones than to the second microphones so sound or audio may reach first and second microphone differently and uses the multiple channel for the utterances).  

13. 	Regarding claim 12, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 11, wherein determining whether to use the multiple channels comprises: determining whether to use the multiple channels based on at least one of an operational load and a response speed according to a requirement of a speaker recognition apparatus, a magnitude of stationary noise included in the first voice signal, and a voice volume of the speaker corresponding to the first voice signal (Chebiyyam para0049 where the speech signal arrives at multiple channel microphone at different time so the system uses the multichannel input for first and second voice signal). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Huang et al with concept of using non-harmonic speech detection of Chebiyyam et al. The motivation for doing so would be to have predictably and advantageously provided multi-channel voice signal from the received input voice signal with 
14. 	Regarding claim 13, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 11, wherein generating the multi-channel voice signal comprises: generating the multi-channel voice signal based on a second determination of whether to use the multiple channels (Chebiyyam para0049 where the audio signal reaches fist microphone earlier than the second microphones and so it uses the multiple channel for the voice signal due to the position of the microphones and the speaker location).  
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Huang et al with concept of using non-harmonic speech detection of Chebiyyam et al. The motivation for doing so would be to have predictably and advantageously provided multi-channel voice signal from the received input voice signal with different channel microphones. Therefore, it would have been obvious to combine Huang et al with Chebiyyam et al. to obtain the invention as specified in claim 13.
15. 	Regarding claim 14, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 1, wherein generating the multi-channel voice signal comprises: determining a number of multiple channels; and generating the multi-channel voice signal by associating the first voice signal with the second voice signal based on the number of the multiple channels Chebiyyam abstract and para0016 where the first and second audio signal using multi channel encoder generates the voice signal using first and second voice signal multiple channels). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Huang et al with concept of using non-harmonic speech detection of Chebiyyam et al. The motivation for doing so would be to have predictably and advantageously provided multi-channel voice signal from the received input voice signal with second voice signal and using multiple channels. Therefore, it would have been obvious to combine Huang et al with Chebiyyam et al. to obtain the invention as specified in claim 14.
16. 	Regarding claim 15, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 14, wherein determining the number of the multiple channels comprises: 25012052.1853 determining the number of the multiple channels based on one or both of a feature of the first voice signal and noise at a location at which the first voice signal is uttered (Huang para0047 fig10 where the multi-channel noise reduction is done from the first voice signal so it uses multiple channel to identify the noise and voice signal so it can remove/suppress the noise).  
17. 	Regarding claim 16, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 15, wherein the feature of the first voice signal comprises: at least one of a magnitude of stationary noise included in the first voice signal, a voice volume of the speaker corresponding to Chebiyyam para0075 where the signal to noise ratio parameters are included in the input voice signal where noise parameter do include the magnitude of the noise). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Huang et al with concept of using non-harmonic speech detection of Chebiyyam et al. The motivation for doing so would be to have predictably and advantageously provided multi-channel voice signal from the received input voice signal with noise that has parameter to include magnitude of the noise with input signal. Therefore, it would have been obvious to combine Huang et al with Chebiyyam et al. to obtain the invention as specified in claim 16.
18. 	Regarding claim 18, Huang in view of Chebiyyam and in further view of Shuji teaches the speaker recognition method of claim 1, wherein receiving the first voice signal comprises: collecting the first voice signal through a voice signal collector including a microphone (Huang para0053 fig 1where the audio sensor which is a microphone and receives the first voice signal) .  
19. 	Regarding claim 19, Huang in view of Chebiyyam and in further view of Shuji teaches the a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the speaker recognition method of claim 1 (Huang para0270 where the transitory media stores the instruction to execute the speech/speaker recognition method).  
Regarding claim 20, the arguments are analogues to claim1, are applicable and is rejected.

Allowable Subject Matter
21.	Claims 4-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: US 2020/0168230 is not used for the rejection of this instant application but is pertaining to the application.
Roh et al: A method and apparatus for processing voice data of a speech received from a speaker are provided. The method includes extracting a speaker feature vector from the voice data of the speech received from a speaker, generating a speaker feature map by positioning the extracted speaker feature vector at a specific position on a multi-dimensional vector space, forming a plurality of clusters indicating features of voices of a plurality of speakers by grouping at least one speaker feature vector positioned on the speaker feature map, and classifying the plurality of speakers according to the plurality of clusters. 
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677